>*5\i i\i\r4
( ^ :k-

                                            V
  V ft    ^mmmsmi :mK5m^wr^ i&jemfyM&n
               +hu*a afx.TAii ift^ ,&*s^ ajJTJUte^


um to "(toe or n-s: i^avc^a? «di&5 MOruji^cvs

              LtE>J
                  M




                                           £fo&'r*
                      .tZ. -   -   • • •
               \!   -c




~\\i^r




         bC!
  sixths '•• l>$AJ 'HIS VR30m •• ••-•• ••

U,gl7
                                               r).


 SiKfaM iCo/iq (TnC,CK)W,KftV; igggj, Ht'LP PTJ3




q^^^i pit nu( j,ry,^nr? rv ri^irrs ^      °^


               l££Mi^
              Er^^^j^^.^-^v
 Tk£ THSMi ££MC H^ 4sf       TWt




":\
            wm




                 ...... #   '   '   '.A3.
                                                   ,^f

                                          te^eaco^X
                  TKR,
% 4     VQfch fOUJ rw-Y tujagLildiJLUfeS.Mm - *>:.P~




 THIS W*VUI*tr




Ifti0t7-114G;
                                     •    •-fir"




                      ^J^ffe-'



m# -k^.ww^-;h£.™gMk ^ic evfeaiK.
     y^^SfiBS^S^TJm^
te     /^f




     •WW-, 5tt/ 50 fe Wll,StMtf5. 3.1SJ2l'{\y

       fH'30 •5tl/ Wlc. CiOHMCK, K3LHckyOiv $> K3CWX-
     .LStT r; orx uni? mwiw, a i, rift,.w#t& sewts




     o w m^ ag [j-Tvc TKM
      xF''^:'wrff$^$yf^'%^^                 ^




Ms.




      133 ;w7*i^W§C^                   7.
                         T»iiiKjm_i\

       c/c\ -•'•'• • ;
State ^Zprriria/4b4':SW 3d 734. Tex:*'Court


                                                                                                                   T"; , *4.04 S.W.3d 734 (2013)

                                                         7"7                                                      The STATE of Texas, Appellant .
                                                                                                                                       • •:•   v.

                                                                                                                   "; Boris ZORRILLA, Appellee.

                                                                                                                                   No. 04-12-00360-CR.

                                                                                                              Court of Appeals of Texas, San Antonio.

                                               .. '           v             '-"-                                  ,;.'.:              May 22; 2013. .... ;
                                   (•   ' •- • . .'. •»-• ••«-„...              -       :                     •    :    •«•-::,     • . V      T       i • • -     "-
             , ...        '!,"4"                  •-? '.i '. *• .•.%•               »           '•'           -M ••••.•->«>           ;4; ..\ .;^.i.."l!.-'t|'«. ,-                               i .:=*.;
                                                                                                                                                                                                                                    '$•••••••'   .'."'
              735" " '735 Paul\J: Goeke?'Attorhey. At Law; Sari" Antonio, TX, fonAppellant/ • ".; • Y]fiu^,~.- ,

                          Lauren A. Scott, Assistant District Attorney, San Antonio, TX, for Appellee.

                          Sitting: KAREN ANGELINI, Justice, SANDEE BRYAN MARION,'Justice, PATRICIA O. ALVAREZ, Justice.


                          OPINION

                          Opinion by: SANDEE BRYAN MARION, Justice.                                                                                                        ....

                          The State of Texas appeals the trial court's granting, ofappellee's.motion to qffash thecomplaint. Because we conclude the complaint
                          was sufficient, we reverse and remand-                                          *'"• "' •--•               •«• . .          "            •'»?;              •:,• •      .,'               ,!'.'5'*-

                      ^ANALYSIS
                                                                        ..•j.i;-.   • v-A*. ,*, "« ij -                      A-»
                                                                                                                                                                                   ' >'        •"?, '.
                     ^Th'e,comp1aint,states as follows?
                             .""•'. Before me the undersigned authority on this dayper'sonaHyJappeared' affiant, who after being duly sworniby me on oath
                                 deposes and says that affiant has good reason,to believ'e'and does believe that inthe County of Bexar and the State of
                                 Texas, and before the making and filing of this complaint, on this 1"[sic] day of October, 2009, Zorrilla, Boris committed ,
                                 the offense of Criminal Trespass — Habitation against the peace and dignity of the State.

                          An information based on the complaint was also filed. The information alleged that "in said County of Bexar and State of Texas,- and
                          before the making and filing of this information, on or about the 1st Day of October, 2009, BORIS ZORRILLA, hereinafter called .
                        defendant, did intentionally and knowingly REMAIN in a-HABITATlON'of another,'nimeA           1. It must state the name ofthe accused, if known, and if not known, must give some reasonably definite'description'of
                                  him. v" ' • •                     .•               ;                             . '• .    .j- '•   •'"';•       j's-i;
                              ••. . 2. It must show that the accused has committed some offense against the laws of the State, either directly.br that the
                                    affiant has good reason to believe, and does believe, that the accused has committed such offense.




 1 of 2                                                                                     oSO^t^C^                                                                                                                                        Q/?Q/?niA4-
ate v. Zorrilla. 404 S.W.3d 734 -Tex: Court ofAppeals, 4th Dist. 20...                           http://scholar.g0ogle.com/sch0lar_case?case=35812403289486893
                    . 3. It must state the time and place of the commission/h?Sffense, aTdefinttelyas canTSeWe by the affiant.
                        4. It must besigned by the affiant by writing his name or affixing his mark.
               TEX.CODE CRIM. PROC. ANN. art. 15.05 (West 2005).

               tHh!r!fflhe °nly TrV< reqUiSite ^tria' 3nd °n 3PPeal IS *" third' WhiCh reqUireS the ^'^ to state »• "P'-e of the commission of
               "he
                the tcomprintTstates ?
                                     that"theC3naffiant
                                                   ^ d°ne    ^thethataffiant"
                                                        believed              ^ °nwas
                                                                       the offense 3PPeal' ^ State
                                                                                      committed    3SSertS
                                                                                                on the      the ofCOm"aint
                                                                                                       1st day     October,s«
                                                                                                                           2009 in 'Bexar
                                                                                                                                    his -quisite
                                                                                                                                          County"be'se
               Appellee counters that this argument would re-write article 15.05 to require the venue, as opposed to the place, of the offense

               of indictmert) The narrow issue before us is whether merely stating "County of Bexar" is sufficient or did the State need t leTa
               more specific location of the habitation appeHee is accused oftrespassing upon. Because the resolution of this quest" of ,awdoes not
               turn on an evaluation of the credibility and demeanor of awitness, the tria, court in this case was not in abetter position to Zl!the
       737
               determination; therefore, we conduct ade novo review of the issue. Id. With one exception^ we have found no case that specifically
               oZzi;:,ssue-      ?tt in other ~-aithou9h the issue *737 was notwhether-p,ace"w-•**« ascribed z:«::i
               concluded the complaints that alleged only the county of the alleged offense to be sufficient.
               For example, in Reyes , state, the complaint charging defendant with aggravated robbery was sufficient because it alleged "theaffiant
               as good reason to eHeve that in Harris County, Texas, Carlton Reyes Franklin (aka Franklin Carlton Reyes) did on or about Novemb r
              30, 1979, then and there commit the two counts of the offense of aggravated robbery ...."630 S.W.2d 822 822-23 (Tex Ado Houston
              [1st Dist.] 1982, no pet.). Likewise, in VaUejo, the complaint stated, in pertinent part, as follows:

                       RUNP
                       FILING T^rRnZ*M
                              OF THIS COMPLAINT, ^WITHIN
                                                    D°N THE
                                                         °R AB0UT ™E 31 DMLIMITS
                                                             INCORPORATED   °F MAR
                                                                                 OF -THE1965'
                                                                                         CITYAND BEF0REINTHETRAVIS
                                                                                              OF AUSTIN       MAK.NG AND
                       COUNTY, TEXAS, Ddid drive and operate amotor vehicle upon apublic street therein situated at aspeed which was
                       greater than was then reasonable and prudent under the circumstances then existing, to-wit, at aspeed of 45 miles per
                       hour, at which time and place the lawful maximum prima facie reasonab.e and prudent speed indicated by an official sign
                      then and there posted was 30 miles per hour....

             a^aW'2dtaht1U'
             ~         ~    TheMC°Urt
                                 "*""*°f Crimina' APPea'
                                           With What he Swashe'b^
                                                               d thS C°mPlaint
                                                                     char^ -SUffiCient beC3USeprepare
                                                                               - to properly    the apPellant "fromId,readi"S
                                                                                                      adefense."        see alsotheCisco,
                                                                                                                                   complaintLT
                                                                                                                                             could
             fell• - I ^^App-nnrr,Msnhristi1998 pet r.fd) (speeding "upon apublic highway outside an urban district upon a
             federal h,ghwav 'in the County ofJackson"); K^k-879 S.WPd at ?63 (displaying an expired license plate "in the County of Hal').
             lZT^Sl\TS'               ^ are COnStrained
             offense, sat.sfied the requis.tes              t0 C°nClUde
                                               of article 15;05 sufficientlythetoCOmP' aintappellee
                                                                                  apprise   "thiS CaSS'
                                                                                                    oftheWhich °n|ywith-which
                                                                                                          offense   al,e9ed Bexar Co-tV
                                                                                                                              he was     - theso place
                                                                                                                                     charged     that heofthe
                                                                                                                                                          could
             prepare adefense. Therefore, the trial court erred in granting appellee's motion to quash                                      -•

                ONCLUSION

             We sustain the State's issue on appeal and reverse the trial court's order. We remand the cause for further proceedings.
             mSimilarly the purpose of an information is to notify.the accused ofthe charged offense and its elements so that he may.property prepare his defense

             land'! mat theTIT
             [and].[t]hat   offense7be setT**T6               a " l°the
                                          forth in plain and intelligible    fiiin9 °fTEX.CODE
                                                                          words...."   the informati°n'
                                                                                                 CRIM.and that the
                                                                                                        PROC.  ANN.0ffense d°es(5)-(7).
                                                                                                                     art. 21.21  not aPPear to be barred by limitation- "
             fuZtT^
             suffioent. 0]n (ortht TJ"
                                about) the 27SimHarfa<=t
                                               (sic) day Sof"September,
                                                              mamal "WWCh      tHe and
                                                                        A.D. 1985, f°"0Win9
                                                                                       beforeC°mp{aint
                                                                                              the makingCha^inS  the ofdefendant
                                                                                                          and filing             ** ™